Citation Nr: 0825053	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  03-00 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to 
April 17, 2007, and a rating in excess of 30 percent, 
effective April 17, 2007, for a skin condition.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from October 1970 to October 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) Manchester, New 
Hampshire, Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's skin condition is manifested by extensive 
scarring, papules, and cysts on his back, face, neck, and 
trunk.

2.  The veteran's skin condition does not result in 
disfigurement, deformity, or systemic or nervous 
manifestations; it does not affect 40 percent of the entire 
body or exposed areas; it does not affect at least 144 square 
inches; and the veteran does not use corticosteroids or 
steroids.

CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no higher, have 
been met for the veteran's skin condition.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.118, Diagnostic 
Codes 7800-7806 (prior to, and after, August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In March 2006, the agency of original jurisdiction (AOJ) 
notified the veteran that disabilities are rated on the basis 
of diagnostic codes and informed him of the need to present 
evidence to meet the rating criteria and to establish an 
effective date of an award.  The letter also instructed the 
veteran to tell VA about, or give VA, any medical or lay 
evidence demonstrating the current level of severity of his 
disability and the effect that any worsening of the 
disability has had on his employment and daily life.  It 
specifically listed examples of such evidence, such as on-
going treatment records, Social Security Administration 
determinations, statements from employers as to job 
performance, lost time, or other pertinent information, and 
personal lay statements.  Subsequently in April 2007, the AOJ 
sent the veteran another letter, informing him of what the 
evidence needed to demonstrate, of his and VA's respective 
duties in obtaining evidence, and of the types of relevant 
evidence that he should provide.  Although the March 2006 and 
April 2007 notice letters postdated the initial adjudication, 
no prejudice resulted as the claim was subsequently 
readjudicated without taint from the prior decision.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

The rating criteria for evaluating the skin condition and how 
(based on what symptomatology) each rating percentage is 
assigned, both pre- and post-amendment, were provided to the 
veteran in the November 2002 Statement of the Case and 
January 2003 Supplemental Statement of the Case.  Although 
the veteran was not sent an independent letter providing 
notice of this information, the records indicates that no 
prejudice resulted.  The claim was readjudicated after this 
notice was provided, the veteran was able to effectively 
participate extensively in the appeals process, and the 
veteran had ample time to submit evidence.  The evidence 
indicates that the veteran was fully aware of what was 
necessary to substantiate this claim.  

VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing personal hearings, and 
providing VA examinations.  Consequently, the Board finds the 
duty to notify and assist has been satisfied.  

Increased Rating

The veteran's skin condition is currently rated under 
Diagnostic Code (DC) 7828.  During the pendency of this 
appeal, the rating criteria for evaluating skin disorders 
were amended (effective August 30, 2002).  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased evaluation for the veteran's acne.  VA's Office of 
General Counsel (OGC) has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000.  What remains unclear, 
however, is whether the "old" criteria can be applied 
prospectively, although the OGC, in VAOPGCPREC 7-2003 seems 
to indicate (this opinion is not entirely clear) that VA is 
no longer obligated to apply superseded rating schedule 
provisions prospectively for the period subsequent to the 
issuance of the revised rating criteria.  In any event, and 
given the confusing nature of this opinion, the Board, in 
giving the veteran all due consideration, will apply the old 
criteria prospectively.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

A March 2001 private treatment record reports that the 
veteran had multiple excoriated acneiform papules on the 
posterior thorax and a 3 centimeter nontender fleshy 
subcutaneous mass of proximal left thigh just below the 
inguinal ligament.  There were also multiple smaller lipomata 
diffusely on the trunk and legs.  See March 2001 Berman 
treatment record.  Subsequent Berman treatment records dating 
in January 2002, May 2003, and March 2004 report findings of 
multiple benign papules of the thorax and extremities, 
multiple benign-appearing small skin tags and inclusion 
cysts, and a cyst on the his scrotum and a nodule on his 
right cheek, respectively.  The records report no findings of 
lesions.  

An April 2002 VA examination record reports the veteran's 
history of progressive cystic lesions on his back, neck, 
face, and groin.  The veteran reported that he had used 
steroids, antibiotics, and topical creams in the past for his 
acne, but they did not stop the acne so he refused to take 
any more medication.  The veteran reported that the lesions 
were irritating and painful at times.  

Visual examination revealed multiple ulcerated cystic areas 
on the back, blackheads in numerous places, extending from 
the shoulders down to the lower back in "an upside Christmas 
tree pattern, and extensive scarring and indentation from 
past excisions of cysts, more notably on the right scapula.  
Palpation also revealed numerous nondeveloped cysts over the 
entire area of the back in multiple locations, one over the 
spine, one on the lower left back above the gluteus, and 
several in the trapezius area.  Further examination indicated 
that the veteran had a very large cyst developing in the left 
intertrigonal area of the groin, which extended to the leg 
and made his leg bulge out.  This cyst was nontender to 
palpation but fluctuant, approximately 2 inches long and 
approximately 1 centimeter high and wide.  It was also 
nonerythematous with normal skin color, though the cyst was 
appreciated under the surface.  The groin itself and the 
armpits were unremarkable.  The veteran also had an area on 
the vertex of the scalp which had been biopsied as benign, 
but which had a violaceous and raised appearance, extending 1 
inch by 1 inch.  

The examiner reported that the back was the main area 
affected by the skin condition.  He stated that on initial 
visualization of the veteran, "with his beard and high 
collar", no skin disease was present at approximately 3.5 
feet.  However, after doing the physical examination and 
having the veteran remove his shirt as well as showing the 
area in the groin and on the head, the examiner stated that 
it was "without question that the veteran has skin disease 
to a large extent on the back as well as on the neck, head, 
and in the groin."  The examiner diagnosed the veteran with 
cystic acne with extensive distribution on the back, neck, 
head, and groin.

A May 2004 VA examination record reports that the veteran's 
condition appeared stable, with no evident active acne 
lesions.  The examiner noted that the veteran did have 
multiple scars over his face, right ear, chest, and back from 
previous acne lesions, multiple sebaceous cysts in variable 
locations, and a large cystic lesion in the left groin area, 
some smaller cysts on the lower extremities and chest, and a 
hemangioma that was about 3/4 inch in diameter on the top of 
his head, hidden within the hairline.  The examiner reported 
that the veteran had approximately 6 sebaceous cysts on his 
back, with the largest measuring approximately 1/2 inch, and 
the other measuring approximately 1/4 inch.  The examiner 
diagnosed the veteran with acne vulgaris presently in 
remission and multiple sebaceous cysts, none infected.  

A July 2005 private medical record reports that a full skin 
examination was conducted, which revealed acne scars with 
open comedones and cysts on the back, cystic nodules on the 
chest and right cheek, and a soft subcutaneous tumor on the 
left medial thigh.  See July 2005 Dartmouth-Hitchcock Concord 
Dermatology records.  The veteran was diagnosed with cystic 
and comedonal acne and lipoma of the left thigh.  In August 
2005, cysts on his face and trunk and the lipoma on the left 
thigh were excised.  See August 2005 Dartmouth-Hitchcock 
Concord Dermatology records.  Another full skin examination 
was conducted in April 2007.  See April 2007 Dartmouth-
Hitchcock Concord Dermatology record.  No abnormalities were 
seen, to include inflamed cysts or pustules, except for acne 
scars and open and closed comedones on the face, chest, back 
("extensive"), and shoulders.  The veteran was assessed 
with comedonal acne.  The examiner stated that active 
comedones were seen on approximately 25 percent of the 
veteran's surface area and that acne scars and evidence of 
previous acne was seen on approximately 34 percent of the 
veteran's skin surface.  The record reports that the veteran 
had not used any immunosuppressive therapy or corticosteroids 
in the past 12 months.  

An April 2007 VA examination record reports the veteran's 
history of having numerous sebaceous cysts drained in the 
past, though none since July 2005.  The veteran reported that 
he took Tetracycline until approximately 1988 before stopping 
and he stated that he was recently prescribed Retin-A, but 
that he had not yet started taking it and that within the 
last 12 months, he had only used a loofah sponge with some 
oatmeal.  A skin examination indicated that the veteran had 4 
comedonal lesions on the face and 3 lesions on the central 
chest (the largest of which measured 1 centimeter by 2 
centimeters).  The neck had erythema which went up to the 
right jaw line which encompassed an area of approximately 5 
millimeters by 1 centimeter, an area of left neck scarring, 
which measured approximately 2 by 3 centimeters, and 
scattered scarring on the right neck, which measured 5 
millimeters to 1 centimeter.  The back showed numerous scars 
from sebaceous cysts, too numerous to count, the largest scar 
of which measured approximately 2 centimeters by 1.5 
centimeters.  The back also had numerous sebaceous cysts, of 
which approximately 9 or 10 were "clearly discernible."  
The examiner opined that the total area of exposed skin 
affected by the sebaceous cysts and acne comedonal lesions 
would be between 10 and 20 percent and the percentage of the 
entire body affected, including active sebaceous cysts, 
comedonal lesions, and scars, would be between 25 and 30 
percent.  

A June 2007 private medical record reports that the veteran 
had "continuing problems with acne skin lesions on back, 
upper chest, and neck, with [associated] pain and scarring."  
See June 2007 Penacook Family Physicians record.  Physical 
examination indicated that the veteran had numerous 
blackheads and cystic lesions with multiple areas of scarring 
on the back, neck, and upper chest, with no acutely inflamed 
cysts.  September 2007 VA treatment records report that the 
veteran had several small cystic areas, a probable lipoma 
over the posterior left iliac crest, and extensive scarring 
and multiple comedones on his back.  

Prior to April 17, 2007, the veteran is rated at 10 percent 
by analogy to the "old" diagnostic code (DC) 7806, which 
rated eczema.  The "old" DC 7806 provided a 30 percent 
rating for eczema manifested by exudation or itching 
constant, extensive lesions, or marked disfigurement.  
Although the evidence does not contain any findings of marked 
disfigurement, exudation or itching constant, or extensive 
lesions, based on the evidence of extensive scarring, 
papules, and cysts, the Board finds that the evidence most 
nearly approximates the disability picture contemplated by 
the 30 percent rating under the "old" DC7806 throughout the 
period on appeal.  The evidence does not indicate that a 
rating in excess of 30 percent is warranted at any time 
during the appeal, however.  

The "old" diagnostic criteria for the skin provide ratings 
in excess of 30 percent for eczema with ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant (DC 7806); complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement of the head, 
face, or neck (DC 7800); and scars affecting an area 
exceeding 1 square foot (DC 7801).  The evidence of record 
contains no findings of exfoliation, crusting, or systemic or 
nervous manifestation, and the evidence indicates that an 
area less than 1 square foot is affected by scarring and 
active skin process.  Additionally, the evidence does not 
suggest that the veteran's skin condition results in 
"repugnant" disfigurement of any area of the body; instead, 
the evidence indicates that skin condition is barely visible 
from more than 3 feet away.  Finally, the evidence does not 
indicate that any alternate "old" diagnostic code is 
applicable; consequently, a rating in excess of 30 percent is 
not warranted under the "old" diagnostic code.  

The applicable "new" rating criteria for the skin provide 
ratings in excess of 30 percent for disfigurement of the had, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features or with four or five characteristics of 
disfigurement (DC 7800); scars, other than head, face, or 
neck, that are deep or that cause limited motion and that 
affect an area exceeding 144 square inches (929 square 
centimeters) (DC 7801); and eczema or dermatitis affecting 
more than 40 percent of the entire body or more than 40 
percent of exposed areas; or, constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  A rating in excess of 30 percent is not warranted 
under any of the "new" rating criteria.  The evidence does 
not indicate that the veteran has any tissue loss or that his 
skin disorder, to include his scarring and active processes, 
result in any limited motion, and the veteran has not taking 
corticosteroids or other immunosuppressive drugs at any point 
during the appeal period.  Additionally, the evidence 
indicates that the skin condition affects less than 40 
percent of the entire body, less than 40 percent of exposed 
areas, and less than 144 square inches.  

In sum, based on the evidence of "extensive" papules, 
scarring, and cysts, the Board finds that a 30 percent 
rating, but no higher, is warranted throughout the appellate 
period.  


ORDER

A rating of 30 percent, but no higher, is granted for the 
veteran's skin disorder.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


